               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 VAVA HORTON,

                       Plaintiff,
 v.                                                 Case No. 19-CV-1767-JPS-JPS

 MILWAUKEE COUNTY
 TRANSPORT SERVICE,                                                  ORDER

                       Defendant.


       Plaintiff filed a pro se complaint related to her former employment

with Defendant. (Docket #1). This matter comes before the court on

Plaintiff’s motion for leave to proceed in forma pauperis. (Docket #2). In order

to allow a plaintiff to proceed without paying the filing fee, the Court must

first decide whether the plaintiff has the ability to pay the fee. 28 U.S.C. §§

1915(a). Plaintiff avers that she earns approximately $1,400 per month,

while her monthly expenses approach $1,800. (Docket #2 at 2–3). She has no

savings and is currently in a Chapter 13 bankruptcy repayment plan. Id. at

3–4. The Court is satisfied that Plaintiff is unable “to provide h[er]self . . .

with the necessities of life” if required to pre-pay the $400.00 filing fee in

this matter. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948);

Brewster v. N. Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). The Court

will therefore grant her motion for leave to proceed in forma pauperis.

       However, notwithstanding the payment of any filing fee, the Court

must dismiss the complaint of a person proceeding in forma pauperis if it

raises claims that are “frivolous or malicious,” which fail to state a claim

upon which relief may be granted, or that seek monetary relief from a
defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A

claim is legally frivolous when it lacks an arguable basis either in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir.

1997). The court may, therefore, dismiss a claim as frivolous where it is

based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and her statement need

only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers “labels and conclusions” or “formulaic recitation of the elements of

a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).


                                  Page 2 of 5
        In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

The court is obliged to give the plaintiff’s pro se allegations, “however

inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff’s allegations are not terribly clear, but the Court can glean

the following. She was employed with Defendant for many years, but was

recently terminated because of a “code violation.” (Docket #1 at 2). The

Court assumes that a “code violation” means that she committed some sort

of error in her work. Plaintiff claims that many other employees made

similar code violations but were either kept on or at least allowed to resign.

Id. at 3.

        Plaintiff then offers two anecdotes about her employment. The first

is that one day when she was off of work on medical leave pursuant to the

Family Medical Leave Act (“FMLA”), 28 U.S.C. § 2601 et seq., her supervisor

told an assembled group of employees about the medical reason for her

absence. Id. at 2–3. The second is that a different supervisor would

sometimes “call me in the office and speak about his personal (sex) life.” Id.

at 3.

        Plaintiff’s complaint fails to invoke this Court’s jurisdiction. Federal

courts are courts of limited jurisdiction, and may only hear cases in two

primary categories: 1) those raising issues of federal law, known as “federal


                                  Page 3 of 5
question” jurisdiction, and 2) those between parties who are citizens of

different states and which involve an amount in controversy exceeding

$75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§ 1331 and

1332(a). Despite Plaintiff’s allegation otherwise, (Docket #1 at 4), diversity

jurisdiction is clearly lacking, as both Plaintiff and Defendant are located in

Wisconsin.

       Plaintiff did not check the box on the complaint form stating that she

intended to sue “for a violation of federal law[.]” Id. Nevertheless, even if

this was an error on her part, her allegations do not state a claim for relief

under any federal employment statutes. Plaintiff does not say that her

termination was because of her membership in a protected class, which

would violate Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq., or because she took FMLA leave, which may constitute unlawful

retaliation. Rather, simply being terminated for making a work-related

error is not, absent other circumstances, any form of actionable harassment.

Even if Plaintiff claimed that the firing was related to the anecdotes she

provided, Plaintiff would need to offer much more detail about the events

surrounding them—the identity of the people responsible, what they said,

when they said it, and why it constituted a form of harassment rather than

mere vulgarity—to get anywhere close to a plausible case of workplace

misconduct.

       The Court will afford Plaintiff an opportunity to amend her

complaint to cure the deficiencies described in this Order. If she wishes to

proceed, she must file an amended complaint on or before January 10, 2020.

Failure to file an amended complaint within this time period will result in

dismissal of this action. Civ. L. R. 41(c).




                                   Page 4 of 5
       The amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended

complaint supersedes the prior complaint and must be complete in itself

without reference to the original complaint. See Duda v. Bd. of Educ. of

Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). In

Duda, the Court of Appeals emphasized that in such instances, the “prior

pleading is in effect withdrawn as to all matters not restated in the amended

pleading[.]” Id. at 1057 (citation omitted). If an amended complaint is

received, the Court will screen it pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to proceed in forma pauperis

(Docket #2) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff shall file an amended

complaint in accordance with the terms of this Order on or before January

10, 2020, or this action will be dismissed without prejudice for her failure to

prosecute it.

       Dated at Milwaukee, Wisconsin, this 20th day of December, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 5 of 5
